Citation Nr: 1500283	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed as a prostate disorder, an enlarged kidney, and frequent urination. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1957 to June 1960, and from August 1960 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2014, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the VA Central Office in Washington, DC. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed genitourinary disorder(s). All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, attempt to procure records for any treatment for prostate cancer, to include any treatment records from Dr. Pace, and any outstanding records from Camp Lejune, Fort Belvoir, or Walter Reed National Military Medical Center.

2. Schedule the appellant for a VA medical examination to be performed by an appropriate examiner. All indicated tests must be accomplished. The claims folder and a copy of this REMAND must be made available to the examiner. 

After reviewing the record and examining the appellant, the examiner should identify the most appropriate diagnosis for any genitourinary disorder (to include a disorder of the prostate or kidney) noted. The examiner should then provide an opinion as to any diagnosed genitourinary disorder is at least as likely as not related to service or any incident of service, to include in-service Agent Orange exposure. 

The examiner is asked to review all evidence, both lay and medical, to include the following:

   a. The Veteran's service treatment records;

b. The 2006 and 2007 VA treatment records, indicating treatment for dysuria, nocturia, and/or benign prostatic hypertrophy;

c. The December 2009 private X-ray report, indicating the presence of an enlarged prostate. 

d. The Veteran's March 2012 lay statement, indicating that he had prostate cancer due to Agent Orange exposure;

e. The Veteran's March 2012 substantive appeal to the Board, in which he wrote that he "had prostate cancer which necessitated removal, and;"

f. The Veteran's testimony at the November 2014 Central Office hearing. 

All findings and conclusions requested should be set forth in a legible report. Supporting explanation must be provided with the requested opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether his or her inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




